DETAILED ACTION

The amendments filed on March 8, 2021, September 1, 2021, and February 3, 2022 have been entered as appropriate.

Drawings
The drawings were received on March 8, 2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 10, the recitation “rotating” renders the claim vague and indefinite as to whether the blade rotates in addition to the rotation of the cutting unit or whether the along with the rotation of the cutting unit.
In claim 3, lines 1-2, the recitation “wherein said axis (Y1) along which said at least one cutting unit further comprises a first cutting unit …” is vague and indefinite as to what is being set forth, particularly as to how the axis can comprise a first cutting unit, and because the portion “wherein said axis (Y1) along which said at least one cutting unit” appears to be an incomplete phrase/recitation.
In claim 4, lines 1-2, the recitation “wherein said axis (Y4) along which said at least one cutting unit further comprises a first cutting unit …” is vague and indefinite as to what is being set forth, particularly as to how the axis can comprise a first cutting unit, and because the portion “wherein said axis (Y4) along which said at least one cutting unit” appears to be an incomplete phrase/recitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Emery, pn 3,620,432 in view of Official notice as evidenced by:
(a)(i)	Richman, pn 1,221,594 and Williamson et al., pn 7,134,374;
(a)(ii)	Gatto, pn 3,442,168 and Bessemer, pn 6,253,651; and
(b)	Turley, pn 1,224,046, Mansfield et al., pn 5,139,751, and/or Blevins,     U. S. Publication 2017/0136507.
Emery substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
at least one traction module (e.g., 16) configured to hold and draw at least one cable of a cable laying plant, and
at least one cutting module (e.g., 18, see col 4, line 75; see Fig. 1) located downstream of the traction module and able to receive said cable that is introduced into said at least one cutting module in a direction of feed
wherein the traction module comprises a frame (e.g., including 16, 20, 54, 56 and the related structure thereof) on which one or more traction wheels (e.g., 52a, 60) and one or more idle wheels are positioned, between said traction wheels and said idle wheels a space (e.g., through which 10 extends as viewed in Fig. 2) being defined for the passage and traction of the cable to be recovered,
wherein said at least one cutting module comprises at least one cutting unit (e.g., 18, see col 4, line 75; see Fig. 1) provided with at least one rotating cutting blade and integral with a shaft made to rotate by corresponding drive means, so that by rotating said shaft, said at least one cutting unit is made to rotate and the cutting blade cuts the cable when the cable enters the at least one cutting module located downstream of said traction module in said direction of feed of the cable and wherein said at least one cutting module comprises one or more support disks of the at least one cutting blade, integral with said rotation shaft of the cutting unit;
[claim 2] wherein said at least one cutting unit is positioned substantially along an axis (e.g., an axis that extends almost transversely through 18 with respect to the direction that 10 extends through 18 as viewed in Fig. 1) transverse to said direction of feed of the cable inside the at least one cutting module (e.g., an axis that extends along, parallel to, or collinear with 10 as viewed in Fig. 1);
[claim 3 (from 2)] wherein said axis (e.g., described for claim 2 above) along which said at least one cutting unit further comprises a first cutting unit that is positioned substantially parallel to the axis of rotation of said shaft integral with said at least one cutting unit;
[claim 4 (from 2)] wherein said axis (e.g., described for claim 2 above) along which said at least one cutting unit further comprises a first cutting unit that is positioned substantially transverse to the axis of rotation of said shaft integral with the cutting unit.
That is, Emery lacks:
(a)	the specific configuration of the cutting unit as follows:
[from claim 1] provided with at least one rotating cutting blade and integral with a shaft made to rotate by corresponding drive means, so that by rotating said shaft, said at least one cutting unit is made to rotate and the cutting blade cuts the cable when the cable enters the at least one cutting module located downstream of said traction module in said direction of feed of the cable; specifically
(i)	the cutting unit having a first cutter configuration as follows:
[claim 3 (from 2)] wherein said axis along which said cutting unit is positioned is substantially parallel to the axis of rotation of said shaft integral with the cutting unit; and
(ii)	the cutting unit having a second cutter configuration as follows:
[claim 4 (from 2)] wherein said axis along which said cutting unit is positioned is substantially transverse to the axis of rotation of said shaft integral with the cutting unit; and
(b)	the specific configuration of the traction module having one or more idle wheels as follows:
[from claim 1] wherein the traction module comprises … one or more traction wheels and one or more idle wheels are positioned, between said traction wheels and said idle wheels a space being defined for the passage and traction of the cable to be recovered.
Regarding (a), the Examiner takes Official notice that it is old and well-known in the art to provide a rotatable cutting device to cut an elongated workpiece, the workpiece having various cross-section configurations including a round cross section such as pipe, tubing, cable (which includes pipe or tubing), or the like, as described below, to cut the workpiece to a desired length or lengths to attain a desired product length. As evidence in support of the taking of Official notice, the following examples are provided:
Regarding (a)(i), the following references provide examples of a first cutter configuration wherein said axis along which said cutting unit is positioned is substantially parallel to the axis of rotation of said shaft integral with the cutting unit:
Richman discloses a first example of such a cutting unit having such a second cutter configuration having at least one cutting blade (e.g., 21) and teaches that such a cutting unit “is a simple machine for cutting … plastic material into … pieces of definite length,” wherein the configuration of the cutting device provides for cutting different lengths, and wherein the cutting module comprises one or more support disks (e.g., 20, 25) of the at least one cutting blade, integral with said rotation shaft of the cutting unit as set forth at the end of claim 1; and
Williamson discloses a second example of such a cutting unit having such a second cutter configuration having at least one cutting blade (e.g., 36) and teaches that it is used for cutting heavy duty cable (including cutting through the cable as shown in Fig. 3) as part of a safety device when working at an oil and gas well, and wherein the cutting module comprises one or more support disks (e.g., 26, 26) of the at least one cutting blade, integral with said rotation shaft of the cutting unit as set forth at the end of claim 1.
Regarding (a)(ii), the following references provide examples of a second cutter configuration wherein said axis along which said cutting unit is positioned is substantially transverse to the axis of rotation of said shaft integral with the cutting unit:
Gatto discloses a first example of such a cutting unit having such a first cutter configuration having at least one cutting blade (e.g., 16) and teaches that such a cutting unit is used to slicing extruded or other continuously fed materials into sections of predetermined and uniform lengths, wherein such material includes excluded plastics such as tubing or the like; and
Bessemer discloses a second example of such a cutting unit having such a first cutter configuration having at least one cutting blade (e.g., 18) and teaches that it “may be used for cutting plastic extrudate such pipe, molding or other shapes … into discrete lengths as the material is delivered to the cutter mechanism” and teaches that such with a configuration, “the cutter blades can move more slowly and yet have sufficient momentum to cut heavy extrudate accurately.”
Therefore, it would have been obvious to one having ordinary skill in the art to provide one of the various well known cutting unit configurations, including cutting units having rotatable cutting blades as set forth in claim 1, and further having rotatable cutting blades with the specific configurations set forth in claim 3 and claim 4 for the well-known benefits of such cutters including those described above as well as any benefits explicitly disclosed in the evidentiary references.
	Regarding (b), the Examiner takes Official notice that such traction module configurations are old and well-known in the art and provide well-known alternative elongate workpiece feed configurations providing various ways to feed an elongated workpiece. As evidence in support of the taking of Official notice, Turley (e.g., see page 1, lines 84-97), Mansfield (e.g., see col. 4, lines 51 – col. 5, line 29), and Blevins (e.g., see paragraphs 025, 0027, 0030, and 0031)each disclose examples of such a traction module in which the upper roller(s) (is)/are idler roller(s) and the bottom roller(s) (is)/are driven roller(s). Further, Blevins discloses that such traction modules can be comprised of rollers, conveyor belts (as is the case with the base reference to Emery), or a combination thereof. Further, Mansfield teaches that the rollers can have a pliable surface, specifically that of a pneumatic tire, and are able to conform to the shape of workpiece that being moved. Mansfield further teaches that other roller configurations are acceptable including rollers that work in cooperation with a guide (e.g., see col. 5, lines 1-3).
	Therefore, it would have been obvious to one having ordinary skill in the art to provide such a traction module on the apparatus of Emery as a matter of design choice in selecting one of various well-known traction module configurations, to provide the desired operation characteristics as well as providing the best configuration regarding routine manufacturing considerations including cost, simplicity of design, assembly, and maintenance, as well as others.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
In the penultimate paragraph on page 7 of the subject response, applicant argues the following:
The applicant submits that the claimed invention is not a "cutting module" per se, but a cutting module used in a cable recovery machine, comprising at least one traction module configured to hold and draw at least one cable, in particular of a cable laying plant and more particularly in the "reconductoring" operations, as specified at the beginning of the Background section. 
In particular, as described in the application as filed, see for example par. [0039], machines generally comprise at least one cable traction module and at least one cable cutting module, so that the replaced cable can be cut into several parts and suitably stored, instead of being re-wound onto a reel. 
The cutting module can be formed for example by a system of translating cutters which is located downstream of the traction module and which often proves to be rather complex, cumbersome and inefficient for the cutting of any section or part of the cable, also understood as a section of the cable in which there is a joint connecting segment of a conductor, which needs to be cut. 
It is therefore possible to improve on known recovery machines with regard to the efficiency, operating flexibility and speed with which the recovered cable has to be continuously cut, for the purpose for example of its subsequent disposal. There is therefore the need to improve a cable recovery machine that can overcome at least one of the disadvantages of known techniques. 
The use of the claimed cutting unit made to rotate and provided with at least one cutting blade, enables, in an efficient and rapid manner, cutting a cable recovered by the machine continuously and without interruptions. A cable recovery machine utilizing the claimed invention is also able to cut a cable effectively and without interruptions whatever the composition of the cable and whatever the diameter of the cable to be recovered is, therefore it is able, for example, to effectively and continuously cut segments of conductor, connection joints, or other. 
None of the above cited documents Emery, Gatto, Bessemer, Richman, or Williamson teaches or suggests a cable recovery machine used in a cable laying plant and none of them addresses the above problems.

The Examiner respectfully disagrees with applicant’s analysis. As applicant is well aware, a functional recitation of intended use which does not clearly imply additional structure cannot be relied upon to distinguish an invention over the prior art.
	More specifically, the beginning of claim 1 reads:
“A cable recovery machine, comprising at least one traction module configured to hold and draw at least one cable of a cable laying plant, and at least one cutting module located downstream of the traction module and able to receive said cable that is introduced into said at least one cutting module in a direction of feed (X1).”

Contrary to applicant’s argument in the first paragraph of the reproduced argument above, which is then supported in the following paragraphs of the reproduced argument, it is respectfully submitted that the claims, particularly claim 1, do not recite that the claimed machine is “used in a cable recovery machine.” Rather, the claims, specifically claim 1, only recites that the cable machine is “configured to hold and drawn at least one cable of a cable laying plant” (emphasis added). That is, the machine has a configuration such that it can perform such a function. It is respectfully submitted that it is clear that the apparatus of Emery has such a configuration to the extent claimed; that is, it can clearly hold and draw at least one cable from substantially any source including a cable lying plant. Thus, it is respectfully submitted that the subject recitation does not clearly imply any additional structure of the claimed machine and cannot serve to distinguish the claimed invention over the prior art.
	Further, regarding the last paragraph of the reproduced argument above, it is respectfully submitted that this argument/conclusion is not commensurate with claimed invention or the applied prior art rejection. It is respectfully submitted that it is not the Examiner’s position that the applied prior art is “used in a cable laying plant” or that they address the above problems.” Rather, the Examiner’s position is that the applied prior art teaches and/or suggests every structural limitation of the claimed machine.
	Additionally, it is respectfully submitted that applicant’s subsequent arguments are directed to the fact that Emery discloses belts rather than rollers as the specific structure of the traction module. It is respectfully submitted that this argument is moot in view of the new/modified prior art rejection that now addresses the newly-claimed specific structure of the traction module.
	Therefore, for at least the reasons described above, it is respectfully submitted that the claims do not patentably distinguish over the prior art rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
May 31, 2022